Citation Nr: 1720888	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-38 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for COPD with chronic bronchitis.

2.  Entitlement to service connection for a heart condition, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for cholesterol.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an aortic aneurysm with residual scar and supra-renal involvement.

6.  Entitlement to service connection for adhesions in the bowels.

7.  Entitlement to service connection for hemachromatosis.

8.  Entitlement to service connection for a kidney condition.

9.  Entitlement to service connection for decreased sexual desire.

10.  Entitlement to service connection for a skin condition. 

11.  Entitlement to service connection for skin surgery of the eye. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1966 to July 1968, including service in the Republic of Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Board notes that the Veteran was originally represented in this matter by Disabled American Veterans, as reflected in a June 2013 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, in November 2015, the Veteran submitted a new VA Form 21-22, appointing the Virginia Department of Veteran Services as his representative.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.


FINDING OF FACT

In May 2017, the Board was notified that the Veteran died in April 2017, which was confirmed by Social Security Administration records.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal.  As a matter of law, veterans' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b) (2016).


ORDER

The appeal is dismissed.




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


